COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Scott Morgan v. Amegy Bank National Association

Appellate case number:   01-13-00322-CV

Trial court case number: 2010-51109

Trial court:             189th District Court of Harris County

       On October 23, 2013, the parties filed a Joint Motion to Suspend Deadlines Pending
Settlement. The motion is GRANTED, and filing deadlines are suspended. Appellant is
ORDERED to file a status report with this Court by December 31, 2013 regarding the pending
settlement and motions to vacate and dismiss in the trial court.


       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: October 31, 2013